Citation Nr: 1205469	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO in Portland, Oregon.

In March 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  The Board sincerely regrets the additional delay.  However, the remand is deemed necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the case in July 2011, in part, for a VA audiological examination and opinion as to whether it is at least as likely as not that the Veteran's hearing loss disorder is related to service.  The Remand directive specifically asked the VA examiner to address the Veteran's statements of continuity of symptomatology since service.

The Veteran underwent the VA audiological examination in September 2011.   However, for the following reasons, the Board finds the examination report is an inadequate report upon which to base a decision.  First, contrary to the specific request made in the July 2011 Remand, the VA audiological examination report did not address the Veteran's statements that he has experienced difficulty hearing since service.  Next, in providing her negative nexus opinion, the examiner failed to explain why she felt the lack of a significant shift in hearing levels in-service was a reason to determine that a current hearing loss disability was not related to service.  A veteran is not barred from service connection merely because the veteran's hearing loss did not rise to the level of the regulatory requirements for a hearing loss disability at the time of discharge.  See Hensley  v. Brown, 5 Vet. App. 155, 158 (1993)  ("[W]hen audiometric test results at a [V]eteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").   

An addendum to the September 2011 opinion is therefore necessary.  

Accordingly, the case is REMANDED for the following action:

1. The claims folder should be returned to the audiologist who performed the September 2011 opinion.  Following a review of the complete claims file, the examiner should render an opinion as to the nature of any current hearing loss disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hearing loss disorder had its onset in or is otherwise etiologically related to service.  The examiner must address the Veteran's report of continuity of symptomatology since service.  In so doing, he or she may wish to address/consider the significance, if any, of the shift in hearing acuity between the March 2007 examination and the September 2011 examination.

If the examiner that conducted the September 2011 examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

The complete rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

2. Thereafter, the RO should re-adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

